Exhibit 10.1

 

Lease Advisory Services

 

 

[g100161kai001.gif]

 

 

 

Key Equipment Finance Inc.

 

 

 

1000 McCaslin Blvd.

 

 

 

Superior, CO 80027

 

March 28, 2008

 

Aspen Technology Funding 2006-II LLC, as

 

Aspen Technology, Inc.

Borrower

 

Ten Canal Park

200 Wheeler Road

 

Cambridge, Massachusetts 02141 - 2201

Burlington, MA 01803

 

 

 

Re:                         Payoff Letter Agreement (this “Letter Agreement”) -
Relating to Loan Agreement among Aspen Technology Funding 2006-II LLC, as the
Borrower (the “Borrower”), Aspen Technology, Inc. (“Aspen”), as the initial
Servicer, Portfolio Financial Servicing Company, Inc., as the Back-up Servicer
(the “Back-up Servicer”), and Key Equipment Finance Inc., as the Agent for the
benefit of the Secured Parties (the “Agent”), KeyBank National Association, as
initial Liquidity Bank, and Relationship Funding Company, LLC, as CP Issuer (the
“CP Issuer”) dated as of September 27, 2006 (the “Loan Agreement”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Loan Agreement.

 

Gentlemen:

 

Reference is made to the Loan Agreement.  You have informed us that the Borrower
has elected to pay in full all of its Obligations under the Loan Agreement and
each of the other applicable Transaction Documents.

 

By executing a copy of this Letter Agreement, the Borrower confirms that it has
irrevocably elected to pay, and the Borrower hereby agrees to pay on or before
March 31, 2008 (the “Payment Date”): (a) to the CP Issuer, all amounts due to
the CP Issuer pursuant to and in accordance with the CP Issuer Payoff Letter
dated March 28, 2008, attached hereto as Exhibit A (the “CP Issuer Payoff
Letter”), and (b) to the Agent, by wire transfer of immediately available funds
(made in accordance with the wire instructions set forth on Schedule 1 hereto),
the

 

5

--------------------------------------------------------------------------------


 

aggregate amount of $780,155.39 (the “Payment Amount”), consisting of (i) a
prepayment fee for the account of the Agent in the amount of $750,000.00,
(ii) payments of accrued spread which are payable to the Agent in the amount of
$16,778.79, (iii) accrued utilization fees due to the Agent in the amount of
$6,560.35, and (iv) the reasonable fees and expenses of Sonnenschein Nath &
Rosenthal LLP in connection with the preparation and execution of this Letter
Agreement and matters relating to the termination of the Loan Agreement in the
amount of $6,816.25.

 

Upon receipt by the Agent from the Borrower, the Back-up Servicer, and Aspen of
fully executed counterparts of this Letter Agreement on or before March 31,
2008, and the timely payment of all Obligations and all other amounts as set
forth in the preceding paragraph, (i) all of the Obligations shall be terminated
and satisfied and paid in full (other than the Obligations that survive the
termination or cancellation of the Transaction Documents, including without
limitation those Obligations set forth in the sections referred to in
Section 13.04 the Loan Agreement) and (ii) all of the liens or security
interests granted to the Agent by the Borrower in favor of the Secured Parties
shall be irrevocably and unconditionally terminated and released in full,
without any further action by the Agent, the Borrower or any other person or
entity.

 

A breach by the Borrower under this Letter Agreement will constitute an Event of
Default under the Loan Agreement.

 

In furtherance of the foregoing release, following the payment by Borrower of
all amounts hereinabove set forth, and at the expense of the Borrower, the Agent
will execute or cause to be executed on behalf of the Secured Parties, such
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) relating to liens and
security interests granted by the Borrower in favor of the Agent, which are
being terminated or released as set forth herein, as the Borrower may reasonably
request.  The Agent shall also return to the Borrower all certificates,
instruments and other property of the Borrower that is being held by the Agent
as security for the Obligations.

 

The Agent shall, as promptly as practicable following the Payment Date and the
payment by Borrower of all Obligations hereinabove set forth, return to the
Borrower the originals of any and all promissory notes previously delivered to
the Agent in connection with the Loan Agreement and the other Transaction
Documents, duly marked “paid in full” or “cancelled” (or with written
authorizations to so mark such documents after the Payment Date).

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

This Letter Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.  This Letter Agreement and all obligations of
the parties hereunder shall be binding upon the successors and assigns of the
parties hereto, and shall, together with the rights and remedies of the parties
hereto, inure to the benefit of such parties, and their respective successors
and assigns.  This Letter Agreement may be executed by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one agreement.

 

Very truly yours,

 

 

KEY EQUIPMENT FINANCE INC. (for itself

 

and as Agent for the other Secured Parties)

 

 

 

By:

 

 

Name: Todd T. Oliver

 

Title: Designated Signer

 

Agreed to by the undersigned:

 

 

ASPEN TECHNOLOGY FUNDING 2006-

II, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

PORTFOLIO FINANCIAL SERVICING

COMPANY, INC., as the Back-up Servicer

 

By:

 

 

Name:

 

 

Title

 

 

 

 

Agreed to by the undersigned who hereby guarantees the Borrower’s timely payment
and performance hereunder:

 

ASPEN TECHNOLOGY, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Wire Instructions:

 

                Key Bank National Association
                ABA No. 021300077
                Account No. 325760034018
                Account Name: Key Equipment Finance
                Reference: Aspen Termination Fee
                Attention: LAS OPERATIONS

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CP Issuer Payoff Letter (on the following page)

 

9

--------------------------------------------------------------------------------


 

RELATIONSHIP FUNDING COMPANY, LLC

227 West Monroe

Chicago, IL 60606

 

March 28, 2008

 

Aspen Technology Funding 2006-II LLC, as

 

Aspen Technology, Inc.

Borrower

 

Ten Canal Park

200 Wheeler Road

 

Cambridge, Massachusetts 02141 - 2201

Burlington, MA 01803

 

 

 

Re:                         CP Issuer Payoff Letter (this “Payoff Letter
Agreement”) - Relating to Loan Agreement among Aspen Technology Funding 2006-II
LLC, as the Borrower (the “Borrower”), Aspen Technology, Inc. (“Aspen”), as the
initial Servicer, Portfolio Financial Servicing Company, Inc., as the Back-up
Servicer (the “Back-up Servicer”), and Key Equipment Finance Inc., as the Agent
for the benefit of the Secured Parties (the “Agent”), KeyBank National
Association, as initial Liquidity Bank, and Relationship Funding Company, LLC,
as CP Issuer (the “CP Issuer”) dated as of September 27, 2006 (the “Loan
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.

 

Gentlemen:

 

Reference is made to the Loan Agreement.  You have informed us that the Borrower
has elected to pay in full all of its Obligations under the Loan Agreement and
each of the other applicable Transaction Documents.

 

By executing a copy of this Payoff Letter Agreement, the Borrower confirms that
it has irrevocably elected to pay, and the Borrower hereby agrees to pay, to the
CP Issuer on or before March 31, 2008 (the “Payment Date”), by wire transfer of
immediately available funds (made in accordance with the wire instructions set
forth on Schedule 1 hereto), the aggregate amount of $12,206,721.12 (the “CP
Issuer Payment Amount”), consisting of (i) $12,167,428.00 in respect of unpaid
principal outstanding under the Loan Agreement and the other applicable
Transaction Documents, (ii) $22,102.38 in respect of accrued and unpaid interest
on such unpaid principal amount, and (iii) Breakage Costs in the amount of
$17,190.74.

 

10

--------------------------------------------------------------------------------


 

Upon receipt by the CP Issuer of (A) the CP Issuer Payment Amount from the
Borrower on or before March 31, 2008, and (B) fully executed counterparts of
this Payoff Letter Agreement from the Borrower, the Back-up Servicer and Aspen,
the CP Issuer will (i) notify the Agent in writing that the Borrower’s
Obligations to the CP Issuer (other than the Obligations that survive the
termination or cancellation of the Transaction Documents, including without
limitation those Obligations set forth in the sections referred to in
Section 13.04 the Loan Agreement) shall be and hereby are terminated and are
satisfied and paid in full and (ii) provide the Agent with its authorization to
terminate or cancel the Transaction Documents as appropriate.

 

A breach by the Borrower under this Payoff Letter Agreement will constitute an
Event of Default under the Loan Agreement.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

This Payoff Letter Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  This Payoff Letter Agreement and all
obligations of the parties hereunder shall be binding upon the successors and
assigns of the parties hereto, and shall, together with the rights and remedies
of the parties hereto, inure to the benefit of such parties, and their
respective successors and assigns.  This Payoff Letter Agreement may be executed
by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, but all of which together shall constitute one
agreement.

 

Very truly yours,

 

 

RELATIONSHIP FUNDING COMPANY,

LLC, as CP Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agreed to by the undersigned:

 

ASPEN TECHNOLOGY FUNDING 2006-

II, LLC

 

By:

 

 

Name:

 

 

Title:

 

 

 

PORTFOLIO FINANCIAL SERVICING

COMPANY, INC., as the Back-up Servicer

 

By:

 

 

Name:

 

 

Title:

 

 

 

Agreed to by the undersigned who hereby guarantees the Borrower’s timely payment
and performance hereunder:

 

ASPEN TECHNOLOGY, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

cc: Key Equipment Finance Inc.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Wire Instructions:

 

Bank of Crediting Account:

 

Deutsche Bank Trust Company Americas

Crediting Bank ABA #:

 

021 001 033

Crediting Account #:

 

00-448-104

Name of Crediting Account:

 

Relationship Funding Company, LLC

City and State of Bank:

 

New York, NY

Reference Information:

 

Aspen Technology

 

13

--------------------------------------------------------------------------------